Name: 2014/300/EU: Council Decision of 15 July 2013 on the conclusion of the Agreement on certain aspects of air services between the European Union and the Government of the Democratic Socialist Republic of Sri Lanka
 Type: Decision
 Subject Matter: international affairs;  European construction;  air and space transport;  Asia and Oceania
 Date Published: 2014-05-27

 27.5.2014 EN Official Journal of the European Union L 157/31 COUNCIL DECISION of 15 July 2013 on the conclusion of the Agreement on certain aspects of air services between the European Union and the Government of the Democratic Socialist Republic of Sri Lanka (2014/300/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with Article 218(6)(a) and 218(8) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) By its Decision of 5 June 2003, the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with an agreement at Union level. (2) On behalf of the Union, the Commission has negotiated an Agreement on certain aspects of air services with the Government of the Democratic Socialist Republic of Sri Lanka (1) (the Agreement) in accordance with the mechanisms and directives in the Annex to the Council Decision of 5 June 2003. (3) The Agreement was signed on behalf of the Union on 27 September 2012 subject to its possible conclusion at a later date, in conformity with Council Decision 2013/100/EU (2). (4) The Agreement should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The Agreement on certain aspects of air services between the European Union and the Government of the Democratic Socialist Republic of Sri Lanka is hereby approved on behalf of the Union. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 7 of the Agreement (3). Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 July 2013. For the Council The President V. JUKNA (1) The Agreement has been published in OJ L 49, 22.2.2013, p. 2, together with the decision on signing. (2) OJ L 49, 22.2.2013, p. 1. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.